NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-5049-18T3

NICHOLAS BURKE,

          Plaintiff-Respondent,

v.

STATE OF NEW JERSEY,
COUNTY OF WARREN,

          Defendant,

and

TOWNSHIP OF INDEPENDENCE,

     Defendant-Appellant.
______________________________

                    Argued March 11, 2020 – Decided October 16, 2020

                    Before Judges Fuentes and Mayer.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Warren County, Docket No. L-0031-19.

                    James M. McCreedy argued the cause for appellant
                    (Wiley Malehorn Sirota & Raynes, attorneys; James M.
                    McCreedy, of counsel and on the briefs; Carolyn C.
                    Duff, on the briefs).
            Craig M. Rothenberg argued the cause for respondent
            (Rothenberg Rubenstein Berliner & Shinrod, LLC,
            attorneys; Craig M. Rothenberg, of counsel and on the
            brief; Susan V. Ferreira, on the brief).

      The opinion of the court was delivered by

FUENTES, J.A.D.

      We have been advised that this matter has been amicably adjusted and the

parties have stipulated to the dismissal of this appeal. Accordingly, the appeal

is dismissed with prejudice and without costs.




                                                                        A-5049-18T3
                                       2